476 S.E.2d 816 (1996)
223 Ga. App. 139
BOTTS
v.
GIVENS et al.
No. A97A0279.
Court of Appeals of Georgia.
October 1, 1996.
Reconsideration Denied October 10, 1996.
Lonnie G. Botts, pro se.
Michael J. Bowers, Attorney General, Mark A. Basurto, Assistant Attorney General, for appellees.
McMURRAY, Presiding Judge.
Plaintiff Botts commenced this civil action against several individuals concerning the *817 medical treatment he received as an inmate at the Hancock Correctional Institute. On June 12, 1996, the trial court granted summary judgment for some of the defendants and dismissed the action against the remaining defendants. Plaintiff then filed this direct appeal on July 8, 1996. Held:
Under OCGA § 42-12-8, appeals in all civil actions filed by prisoners now require the discretionary procedures set forth in OCGA § 5-6-35. Plaintiff's failure to comply with those requisite discretionary procedures deprives this Court of the jurisdiction to consider the case. This appeal must be dismissed.
Appeal dismissed.
BEASLEY, C.J., and SMITH, J., concur.